Case 6:20-cv-00988-ADA Document 8-25 Filed 11/02/20 Page 1 of 3




           Exhibit 22
    Case 6:20-cv-00988-ADA Document 8-25 Filed 11/02/20 Page 2 of 3




T-Mobile: T-Vision Streaming TV Service
Infringement of the ‘443 patent
Claim 24                     Evidence
24. A method comprising:     The T-Vision Streaming TV Service executing as a client-
                             server application on a T-Vision server and T-Vision set
                             top box performs a method for purchasing items.

                              For example, the On Demand feature of the T-Vision
                              Streaming TV Service enables a user to purchase movies.
                              [A]
a computing device storing    The T-Vision Streaming TV Service executing as a client-
a list that includes one or   server application on a T-Vision server and T-Vision set
more items;                   top box forms a computing device that stores a list that
                              includes one or more items.

                              For example, under the On Demand menu of the T-Vision
                              user interface, the user is presented with a list of On
                              Demand movies and shows. [A]
the computing device          The T-Vision Streaming TV Service executing as a client-
determining whether each      server application on a T-Vision server and T-Vision set
item in the list was          top box forms a computing device that determines
previously purchased by a     whether each item in the list was previously purchased by
user;                         a user.

                              For example, under the My Library menu of the T-Vision
                              user interface, the user is presented with a list of On
                              Demand movies and shows that the user has previously
                              rented. The patent broadly defines “purchased” as
                              including media that is licensed for a period of time or on
                              a given platform, which therefore includes rented On
                              Demand movies. T-Vision On Demand movies can be
                              rented for 48 hours. The T-Vision servers determine
                              whether each movie in the On Demand list has been
                              previously rented or not. If a movie has been previously
                              rented, the movie will be displayed under the My Library
                              menu, and if it has not been previously rented it will be
                              available for rent under the On Demand menu. [B] [C]
the computing device          The T-Vision Streaming TV Service executing as a client-
allowing the user to initiate server application on a T-Vision server and T-Vision set
a purchase of an item in the top box forms a computing device that allows the user to
list that has not yet been    initiate purchase of an item in the list that has not yet
purchased by the user; and been purchased by the user.



                                                                                         1
    Case 6:20-cv-00988-ADA Document 8-25 Filed 11/02/20 Page 3 of 3




                             For example, under the On Demand menu of the T-Vision
                             user interface, the user is presented with a list of On
                             Demand movies and shows. The user can purchase a
                             movie that has not already been previously purchased by
                             selecting the movie, selecting “Rent for $”, and entering
                             the user’s PIN. [A]
the computing device         The T-Vision feature executing as a client-server
indicating on a display of   application on a T-Vision server and T-Vision set top box
the computing device that    forms a computing device that indicates on a display of
a purchased item has not     the computing device that a purchased item has not yet
yet been received by the     been received by the user.
user.
                             For example, under the On Demand menu of the T-Vision
                             user interface, a purchased movie that has not yet been
                             watched (received) will be displayed as having 48 hours
                             rental remaining after the user has begun watching it. [A]
                             [C]


References:

[A] How to play On Demand Content - Free and Paid
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/tvision-
home/topic/media-amp-sound/how-to-play-on-demand-content-free-and-paid/7

[B] My Library feature: TVision Home
https://www.t-mobile.com/support/tv/experience/my-library-feature

[C] How to view purchased movies, TV shows, & web videos in My Library
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/tvision-
home/topic/media-amp-sound/how-to-view-purchased-movies-tv-shows-amp-web-
videos-in-my-library/5




                                                                                      2
